Exhibit 10.88

 

AMENDMENT NO. 2
to
EMPLOYMENT AGREEMENT



This Amendment No. 2 to Employment Agreement is entered into as of June 25, 2003
(“Amendment No. 2”) by and among VCampus Corporation, a Delaware corporation
(the “Company” or “VCampus”), and Christopher Louis Nelson (“Nelson”).  All
capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Employment Agreement dated as of June 3, 2002 between the Company
and Nelson (the “Employment Agreement”) and/or the Amendment No. 1 thereto
executed by the Company and Nelson on or about December 13, 2002 (“Amendment No.
1”).

 

WHEREAS, the parties signatory hereto desire to amend the Employment Agreement
in accordance with the terms hereof to amend the terms of certain bonus amounts
and performance criteria agreed upon by the parties following the execution of
the Employment Agreement and Amendment No. 1.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

1.             Amendment of Exhibit B.  Exhibit B of the Employment Agreement,
as amended by Amendment No. 1, is hereby deleted in its entirety and replaced
with the following:

 

This Exhibit B includes the calculations for the performance bonus due Nelson in
accordance with Section 3 (b) of the Employment Agreement.  All bonus amounts
referenced herein are subject to any withholdings required by law.  These
criteria and bonus determinations are valid only for the time period from May
31, 2003 to May 31, 2004.

 

A.            Subjective Bonus: $25,000 Total Opportunity

 

A bonus ranging from $0 to up to a maximum of $25,000 will be paid based on
overall executive management and leadership of the Finance, CST & content
departments.  The Subjective Bonus will be payable on May 31, 2004, conditioned
upon Nelson’s achievement of the performance criteria.  Special consideration
will be given to the following assignments:

 

1.             Creating a solid management team by mentoring and training and/or
upgrading the talent pool in CS&T.  To the extent this goal is accomplished, a
bonus from $0 to $10,000 will be payable to Nelson on May 31, 2004.

 

2.             Outsourcing all software maintenance, documentation,
enhancements, bug fixes, quality assurance, and back office functions to the
extent possible to high quality and low-cost sources while maintaining quality
of services delivered internally and to customers.  To the extent that this goal
is accomplished, a bonus from $0 to $15,000 will be payable to Nelson on May 31,
2004.

 

B.            Objective Bonus: $75,000 Total Opportunity.

 

A bonus from $0 up to a maximum of $75,000 will be paid if the following goals
are achieved:

 

1.             The average daily trading dollar volume of the Company’s stock
exceeds $100,000 (closing stock price times the daily volume) for 20 consecutive
days.  Nelson shall be paid a $10,000

 

--------------------------------------------------------------------------------


 

bonus on a one-time basis for any such occurrence, payable at the end of any
month in which this goal is accomplished.

 

2.             The average stock price growth rate of the Company’s common stock
for the following specified time periods exceeds the overall performance of the
Company’s eLearning peer group of companies that are listed on the NASDAQ
SmallCap or National Market as:  CLKS, ECLG, SABA, DCNT:

 

(a)                                  $750 paid on August 31, 2003 if achieved
from May 15, 2003 through August 14, 2003.

(b)                                 $750 paid on November 30, 2003 if achieved
from August 15, 2003 through November 14, 2003.

(c)                                  $750 paid on February 28, 2004 if achieved
from November 15, 2003 through February 14, 2004.

(d)                                 $750 paid on May 31, 2004 if achieved from
February 15, 2003 through May 14, 2003.

(e)           $2,000 paid on May 31, 2004 if achieved from May 15, 2003 through
May 14, 2004.

 

3.             If the (a) the Company is listed on the NASDAQ SmallCap Market as
of May 14, 2004; and (b) if sufficient capital, if considered separately from
capital raised from sources which were not new, was raised from new sources to
maintain the listing as of May 14, 2004, Nelson shall receive a $5,000.00 bonus
payable on May 31, 2004.  Provided, however, that if the Company’s Board of
Directors (the “Board”) resolves to voluntarily delist the Company from the
NASDAQ SmallCap Market on or before May 14, 2004 and the Company was eligible
for continued listing as measured by NASDAQ’S Stockholder Equity Test as of the
date of such Board resolution, then the bonus of $5,000 will be earned and
payable to Nelson within five (5) business days of such Board resolution.

 

4.             If the Company reaches P&L profitability for any four months,
Nelson shall receive a one-time bonus payment of $10,000.00 payable within
thirty (30) days of the end of the fourth month.

 

5.             If at least one analyst  initiates coverage of VCampus, Nelson
shall receive a one-time bonus payment of $5,000, payable at the end of the
month in which the analyst initiates coverage.

 

6.             If all expectations on functions and features by Park University
(“Park”) of a new system are met as evidenced by Park renewing its contract with
the Company for at least one year with the expectation of a continuing
relationship that permits VCampus to provide substantially the same services and
for the same term as it provides to Park under the current contract, Nelson
shall receive a one-time bonus payment of $15,000, payable at the end of the
month in which Park University renews its contract with the Company.

 

7.             If expectations on functions, features and service quality by
NCSBN, VA, State Farm, ICC/BOCA, and NYIF are met as evidenced by a satisfactory
or better rating (or non-response) to a customer survey to be conducted on or
about April 1, 2004, Nelson shall receive a bonus of $3,000 for each such
customer who rates the Company satisfactory or better (or non-response) and who
remains a customer of the Company on May 15, 2004, payable on May 31, 2004.

 

8.             If the Company’s help desk efficiency and customer service
responsiveness is improved over their current state (as of May 2003), Nelson
shall be eligible for a $5,000 bonus payable on May 31, 2004, so long as the
Company’s system availability and help desk efficiency and responsiveness from
June 2003 to April 2004 meet or exceed their corresponding levels as of May
2003, which are as follows

 

2

--------------------------------------------------------------------------------


 

•                  Average Abandon Rate – For all customer calls into Customer
Service, achieve an average abandon rate of 7.5% or less.

 

•                  Mean Time to Respond to emails – For all emails, achieve an
MTTRespond of 5 hours or less.

 

•                  Mean Time to Deploy Courses – For all custom courses achieve
an MTTDeploy of 5 hours or less.

 

•                  Mean Time to Create Course Shells – For all custom courses
achieve an MTTCreate Course Shells of 7 hours or less.

 

9.             If a new LMS from a third party replaces the Company’s current
LMS and the Informix database is selected and implemented by April 1, 2004,
Nelson shall be entitled to a bonus as described below, subject to the following
conditions:  (a) the new LMS must be fully integrated with the new system under
development; and (b) the new LMS must also able to run the Company’s entire
marketable library of courses (courses which were sold by the Company between
June 1, 2002 and May 31, 2003) and offer classroom management functionality.  If
the foregoing criteria are substantially accomplished, Nelson shall receive a
$5,000 bonus payable on May 31, 2004.

 

2.     Continuing Force and Effect.  The Employment Agreement and Paragraph 1 of
Amendment No. 1 are hereby ratified and affirmed in all respects, and shall
continue in full force and effect to the extent of and in accordance with their
terms.

 

3.     Counterparts.  This Amendment No. 2 may be executed in counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

4.     Governing Law.  This Amendment No. 2 shall be governed by and construed
in accordance with the internal laws of the State of Virginia (without reference
to conflicts of law provisions thereof).

 

5.     Headings.  The various headings of this Amendment No. 2 are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment No. 2 or any provision hereof.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2 to
Employment Agreement as of the date first written above.

 

 

VCampus Corporation

 

 

 

 

 

By:

/s/ Narasimahan P. Kannan

 

 

Narasimhan P. Kannan

 

Chairman of the Board and CEO

 

 

 

 

 

/s/ Christopher Nelson

 

 

Christopher Nelson

 

 

4

--------------------------------------------------------------------------------